Citation Nr: 1234048	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-36 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating for PTSD, currently evaluated as 50 percent disabling prior to December 7, 2010, and 70 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD prior to December 7, 2010.


REPRESENTATION

Appellant represented by:  Attorney Allan T. Fenley	


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated January 2006, the RO denied the Veteran's claim for an increased rating for PTSD, then evaluated as 30 percent disabling. Based on the receipt of additional evidence, the RO, by rating decision dated September 2008, assigned a 50 percent evaluation for PTSD, effective July 2005. 

The Board notes the Veteran indicated on his substantive appeal concerning his claim for an increased rating for PTSD that he wanted a hearing before a Veterans Law Judge at the RO.  In March 2009, the Veteran withdrew his request for a Travel Board hearing. 

In October 2010, the Board disposed of another issue on appeal, and remanded the issue of entitlement to an increased rating for PTSD for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  While the matter was pending on remand status, a February 2012 rating decision granted entitlement to a 70 percent rating and as an ancillary matter, also granted entitlement to a TDIU, both effective December 7, 2010.  The 50 percent rating for PTSD remained in effect prior to December 7, 2010.  The Board has thus recharacterized the issues on appeal to reflect the staged ratings, as well as an issue of entitlement to TDIU prior to December 7, 2010.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability or disabilities as part of the initial adjudication of a claim). 

The Board notes that additional VA treatment records have been entered into the electronic Virtual VA record since the last adjudication in 2012; however, such evidence is essentially duplicative or cumulative of the evidence considered by the Appeals Management Center (AMC) in its recent adjudication.  Moreover, a partial favorable decision is being rendered by the Board, and the Veteran is already in receipt of total rating based on unemployability for his PTSD from December 2010.  The records not previously considered date from December 2010 and later.  Thus, there is no prejudice to the Veteran in deciding this case.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); see also Winters v. West, 12 Vet. App. 203, 208 (1999) (en banc) ("[A] remand is not required in those situations where doing so would result in the imposition of unnecessary burdens on the [Board] without the possibility of any benefits flowing to the appellant.").

The issue of entitlement to of entitlement to TDIU prior to December 7, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is require


FINDINGS OF FACT

1.  For the time period prior to July 18, 2007, the Veteran's PTSD has resulted in social and occupational impairment with reduced reliability and productivity. 

2.  From July 18, 2007, the Veteran's PTSD has resulted in occupational and 
social impairment with deficiencies in most areas. 


CONCLUSIONS OF LAW

1.  For the time period prior to July 18, 2007, the criteria for a rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  For the time period from July 18, 2007, the criteria for a 70 percent rating for PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 

3.  For the time period from December 7, 2010, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a September 2005 letter issued prior to the rating decision on appeal the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An August 2006 letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  That letter also advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.  The case was readjudicated in January and February 2012. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including VA treatment records, private treatment reports, VA examination reports, and lay statements.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 ; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection for PTSD was initially granted in a September 1995 rating with a 30 percent rating assigned.  He filed his instant claim for an increased rating on July 12, 2005.  The RO initially confirmed and continued the 30 percent rating, but subsequently awarded a 50 percent rating effective July 12, 2005 in a September 2008 rating decision.  A 70 percent rating was assigned effective December 7, 2010 by a February 2012 rating decision.  

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).  The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).

A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A 
GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

The pertinent facts pertaining to this appeal are as follows.  VA treatment records from 2004 to 2005 primarily addressed treatment for other medical problems but an April 2004 record disclosed the Veteran reporting chronic sleeping difficulty, much worse the past three weeks.  He reported falling asleep okay, but waking around 2:00 AM and being unable to go back to sleep.  He also reported sadness at time.  Plans included checking with mental health in regards to his prior PTSD.  In April 2005 he arrived for his first mental health appointment with recent events involving the death of his mother and near death of his son in an apparent suicide attempt having increased his depression.  He was noted to be tearful during the session and reported crying alone.  He did have friends who he shared his troubles with and had benefited in the past from a Veteran's support group.  He denied current suicidal intent, but gave a remote history of a past attempt that his ex-wife stopped.  He declined psychiatric evaluation for antidepressant medication at this time.  

A September 2005 VA examination for PTSD noted no history of previous psychiatric hospitalizations and no history of taking psychotropic medications.  
He was noted to work for the Highway Department for 38 years with plans to retire this December, and hoped to work at a home for disabled children.  His current marriage to his second wife was 12 years in duration and was described as a poor relationship, but without history of violence or separation.  He got along okay with his sons, and got along with a few siblings, but had little contact with others.  He was stressed by his youngest son's apparent suicide attempt, and he suspected possible foul play might have been involved.  

Mental status examination revealed okay grooming and hygiene.  He was oriented times four without obvious deficit in thinking or memory.  His speech was understandable although he tended to mumble.  His typical mood was in the middle and he described himself as laid back.  He did not endorse actual panic or anxiety attacks but reported frequent headaches that made him anxious.  He reported chronic insomnia and described himself as a worrier.  His concentration was varying, and he could be distractable at times, without apparent memory deficits.  He gave a history of suicidal thoughts two times in periods of extreme stress, with the first after separation from his first wife and again after the apparent suicide attempt of his son.  He denied any history of legal issues.  He was able to handle finances although he left that up to his wife.  Following PTSD examination which noted recurrent intrusive memories, sleep problems, startle response and nightmares about once a month, he was diagnosed with PTSD.  He was described as moderately impaired in function with history of chronic sleep disturbance, depressed mood, and chronic anxiety.  His GAF score was 55, representing moderate impairment of function.  

VA treatment records from the rest of 2005 and 2006 addressed other medical problems, with no significant PTSD findings.  Occupationally, an October 2006 record noted that he was now a retired truck driver who was operating a lawn mowing business.  Treatment records from 2007 revealed that he was seen on initial visit in May 2007 to establish counseling, and was bothered by insomnia with early awakening.  He also was bothered by the lack of a favorable response to his service connection claim.  He requested a non habit forming medication for sleep.  Subjectively and objectively he appeared depressed, with no other significant findings reported.  However, he was assigned a GAF score of 35.  Plans included a trial of Trazadone and to refer him for psychotherapy.  On follow-up in June 2007, he was noted to have improved sleep on Trazadone, but his symptoms were reported to have worsened since he retired from working for the highway department as he had done for 38 years.  Mental status examinations in records from June 2007 revealed depressed mood, anxiety, mood swings, irritability, and intrusive thoughts.  He also was noted to have very limited leisure pursuits or friendships outside his immediate family.  

On July 18, 2007 his condition was described as worsened, except for improved sleep.  He now reported recent suicidal ideation and holding a gun in his hand while contemplating suicide.  He considered giving the gun over to a friend so he would not be further tempted to harm himself.  He was noted to be quite isolated since retirement, with worsening symptoms.  Mental status revealed he was tearful, depressed, with recent suicidal ideation and method.  He also had outbursts and irritability around his wife, and intrusive thoughts when hearing news about Iraq.  He presently denied suicidal intent and did not feel he needed hospitalization.  He agreed to get rid of his weapon and use emergency services if symptoms worsened.  He was encouraged to engage in activities he previously enjoyed, such as fishing.  His GAF score was 40.  

Other records from July 2007 noted that he had provided some contradictory information about his suicidal ideations, with some notes indicating such thoughts were a year ago, but he admitted he had them as recently as a month and a half ago.  He indicated that he gave the gun to his neighbor for safekeeping.  VA records from August 2007 revealed ongoing issues with depressed mood, tearfulness, and worries about his health.  His counselor discussed how a recent stoppage of taking needed medication, with resumption after a week could be construed as a passive means of suicide.  He was assessed with PTSD and depressive disorder, NOS.  Also in August 2007 he reported fleeting suicidal ideations about once a week, but said he quickly dismissed them via distracting activities such as going for a walk.  In September 2007 he experienced increased anxiety and appeared tremulous in recounting a nightmare that appeared tied in with a recent incident at the treatment facility where an individual was speculated to have fallen out a window.  Mental status examination was unchanged from prior sessions and he denied current suicidal ideations, with the most recent described as 3 weeks ago.  He was feeling less depressed as he was assisting friends with a home remodeling project.  He was diagnosed with PTSD and a GAF score of 42 was assigned.  

A September 2007 treatment session record revealed he was seen for PTSD program evaluation with manifestations of avoidance, depression, anxiety, irritability, exaggerated startle response, flashbacks, nightmares, intrusive thoughts, insomnia and panic symptoms in response to reminders of trauma.  He reported 
his symptoms increased since his retirement 2 years ago.  Socially he got along 
with some family members, and did not communicate with some siblings due to personality differences.  He reported that he had intended to shoot himself 20 years ago at the end of his first marriage, and only had fleeting thoughts, with steps to safeguard by putting his gun in the custody of a trusted neighbor.  He was oriented fully, with mood and affect congruent with disclosure.  His thought content was coherent and there was no evidence of hallucinations or delusions.  Psychological testing revealed he met the criteria for PTSD and his personality traits were described as tending to minimize symptoms.  He was assessed with PTSD, chronic and depression NOS, with a GAF score of 45 assigned.  

VA treatment records from October 2007 show ongoing treatment and therapy for PTSD, with a GAF score of 42 continuing to be assigned.  He reported increased depression partly related to situational stress involving the impending euthanization of his aged dog and hospital bills.  Mental status evaluation revealed he was less irritable but more depressed and tearful.  Also in October 2007, he described his relationship with his wife as supportive but somewhat distant, which he attributed 
to her currently taking care of her mother.  He reported limited contact with his 
sons and was closest to the youngest who was an Iraq/Afghanistan veteran.  In November 2007 his depression increased due to situational stressors of his dog's death, money problems and the denial of his VA claim.  Mental status again showed him to be very tearful, and he also reported being very tired with an increased need for sleep.  However, he had good energy and motivation.  Also in November 2007, he reported some impairment in memory describing forgetting certain tasks, as well as forgetting certain important dates such as birthdays.  He reported having 2-3 dreams the previous night but could not recall their content.  He indicated he had nightmares about once or twice a month.  He also reported symptom triggers such as Veterans Day.  His motivation fluctuated with his moods and some days he did not want to leave home.  He also reported conflicts with his wife, being isolative and avoiding making friends since Vietnam.  In December 2007 his GAF score was 43.  He reported still being saddened by the loss of his dog.  Mental status revealed that he was less tearful, but this fluctuated with stress or reminders of war.  An addendum in December 2007 revealed that depressive disorder NOS was added to his diagnosis.

VA records from 2008 revealed he had some improvement in his mood, but his chronic nightmares appeared to vary with stress.  He was bored and work used to help divert his intrusive thoughts about Vietnam.  He was considering entering a Manual Arts Therapy (MATS) program as he used to enjoy woodworking and currently had very limited leisure pursuits.  In February 2008 he reported being worried about an upcoming surgery, and also reported improvements with anxiety and depression that fluctuated with stress and exposure to stimuli that reminded him of Vietnam.  He reported that attending the VA reminded him of Vietnam.  He continued to report that his current marriage had tension and conflict.  He agreed to become involved in some leisure activities with a referral to MATS therapy.  Mental status revealed he continued with periods of crying, but was generally pleasant.  He still endorsed cognitive and memory impairments and fluctuating motivations.  He tried to keep busy to control his thoughts.  He denied present suicidal ideations, and had some overall improvement with anxiety and depression, albeit with fluctuations as described above.  

In March 2008 the same findings and complaints were reported as done in February 2008, with a GAF score of 44 assigned.  Records from April through June 2008 showed fluctuations in his symptoms of anxiety and depression, with suspected increases in symptoms such as flashbacks, nightmares and depression suspected to be possibly related to the approaching Memorial Day holiday.  He reported that he managed stress by taking long walks.  A July 2008 record revealed his symptoms were exacerbated by the recent suicide death of a good friend, and he endorsed vague, fleeting suicidal ideations.  However, his energy and appetite were reported as good.  He was assigned a GAF score of 43.  

In August 2008, the Veteran was hospitalized for the first inpatient treatment for his PTSD from August 3 to August 7, 2008.  He was admitted for suicidal ideations with plans to cut his wrists.  Multiple situational stressors included the death of his close friend and recurrence of a health problem needing further surgery.  His appetite was good, but sleep was poor with nightmares, and he had increased flashbacks.  His speech was clear, he was oriented times 3, his thoughts were organized and there was no psychotic content, such as hallucinations or delusions present.  His GAF score was 43 and 47 during hospitalization, but was improved to 50 on discharge.  Following his discharge, he continued with outpatient treatment for his PTSD.  

VA records from 2009 showed ongoing treatment for PTSD symptoms, with vivid frightening dreams cited by the Veteran as waking him up in January and March of 2009.  He persisted with intrusive thoughts and memories of Vietnam.  He had some increased depression in January 2009 after the recent loss of a friend, but was noted in February 2009 to have been able to attend the funeral.  Records from April 2009 revealed that he was busy with woodworking crafts, which helped divert his attention from combat related thoughts.  He also looked forward to being able to be outside more.  His mood was less depressed.  However, he still had chronic anxiety in social situations and he had some short term memory impairment.  He also had ongoing marital issues, with arguments with his wife over trivial matters.  His GAF score was 43 in April 2009.  In June 2009, he had increased depression related to Memorial Day, and was also upset about an accident with his mower which killed some rabbits.  He continued to be very involved with crafting, which kept his mind off of depressing matters.  His GAF continued to be 43.  In July 2007 he had a motorcycle accident, and in September 2009 he was still recovering from this, with an okay mood described.  He remained busy with crafts.  In November 2009 his depression increased, as did his intrusive thoughts, which he attributed to upcoming Veterans Day.  He also remained depressed about rib pain from his motorcycle accident.  He remained engaged with crafting as a distraction, as idle time increased his symptoms.  His GAF score was 42.  Also in November 2009, he stopped taking Trazadone as he could sleep without it.  In December 2009, his antidepressants were increased with a decrease in depressive symptoms.  

A May 2009 note from a private licensed social worker indicated that he had difficulty in understanding complex commands, had speech that was intermittently illogical, and difficulty adapting to stressful situations.  He also had flattened affect, circumlocutory or stereotypical speech, abstract thinking, disturbance in mood and motivation and disorientations to time and dates on occasion.  However, he did 
not have an inability to establish and maintain effective relationships, grossly inappropriate behavior, gross impairment of thought process or communication 
or obsessional rituals interfering with his daily routine.  Nor did he have near continuous panic attacks, impaired impulse control, spatial disorientation or neglect of personal hygiene or appearance. 

VA records from 2010 revealed that he had recent suicidal ideations in January 2010 due to feeling isolated in the winter.  His depression typically worsened in the fall and winter.  He was remaining involved in crafting, which made him feel more productive and less depressed.  His GAF score was 40.  In February 2010 he resumed taking Trazadone as his insomnia recurred.  In May 2010 he had triggered memories of his burn injury in Vietnam due to a fire on his mower that burned his hand.  The intrusive thoughts lasted 2 days.  He also was depressed about the recent death of a close neighbor.  In June 2010 he was noted to have participated in both a Memorial Day parade and a veterans buffet dinner.  He enjoyed both but had some intrusive memories.  He generally avoided his town's veterans monument due to it triggering anxiety and panic.  He was still looking for ways to stay busy and volunteered to walk a friend's dogs.  In July 2010 he busied himself with yard work, and attended a family picnic.  Otherwise, the intrusive thoughts came back if he was not busy.  His mood fluctuated with stress.  His GAF score was 55 in July 2010.  An October 2010 record disclosed that he was now distant from his youngest son who he had been previously close to, and his wife was frequently absent from home, which was another stressor.  He continued to stay occupied to divert his intrusive thoughts, which continued to be triggered by Veteran oriented holidays.  He was still unable to walk past the veterans memorial statue without panic and sadness.  He recently woke up thinking he heard gunshots.  His wife and he continued to fight but made up quickly.  He persisted with woodworking.  His GAF score was 50.

A December 7, 2010 VA examination revealed the Veteran's ongoing complaints of feeling low down, depressed and tired all the time, as well as continued nightmares and flashbacks.  On mental status examination his clothing was disheveled and he was hyperactive and restless with a mood that was anxious, fearful and dysphoric.  He also had attention disturbances with short attention span and could not do serial 7's.  He was also noted to isolate himself from others and had sleep problems, sometimes waking up screaming.  However, he was also noted to be oriented times 3 and had an unremarkable thought process with no evidence of hallucinations or delusions.  His judgment and insight were intact in that he could understand he had a problem and recognized the outcome of his behavior.  He also had no evidence of inappropriate behavior, or of obsessive or ritualistic behavior.  He was able to interpret proverbs appropriately.  He was able to maintain minimum personal hygiene and his PTSD did not interfere with his activities of daily living.  He had no present homicidal or suicidal ideation and no episodes of violence.  He was deemed competent to handle his finances.  

The examiner assessed PTSD chronic and depressive disorder NOS.  The Veteran's GAF score was 35.  The examiner noted that his PTSD symptoms have gotten more severe over the past few years and the few remissions he had in the past had since disappeared.  The symptoms from PTSD which had worsened over the past few years were causing impairment in social and occupational functioning.  The Veteran was noted to have a strained relationship with his wife, became anxious and hypervigilant around people and could not complete assigned work.

A lay statement submitted by a neighbor in December 2010 contained observations that the Veteran was getting more isolative and reclusive.  Another statement submitted in July 2011 by a personal friend who is a nurse contained an opinion that he is unable to secure and follow substantial gainful employment due to his PTSD symptoms.  

Records from the electronic folder show continued treatment for PTSD symptoms from November 2010 to March 2012.  The symptoms and complaints generally continued to be unchanged from those shown in the earlier records from 2009 and 2010, with continued issues with sleep, nightmares, anxiety, isolation, and discord with his wife and son.  He also continued to avoid triggers of war reminders such 
as the veterans memorial.  The records failed to show evidence of inability to establish and maintain effective relationships, grossly inappropriate behavior, gross impairment of thought process or communication or obsessional rituals interfering with his daily routine.  Nor did the records show him to have near continuous panic attacks, impaired impulse control, spatial disorientation or neglect of personal hygiene or appearance.  

To the contrary, the records through March 2012 repeatedly showed no evidence of psychosis, homicidal or suicidal ideations.  He also is shown to have continued to engage in constructive behaviors such as crafts and yard work to occupy his mind and divert himself from intrusive thoughts.  He also enjoyed riding his motorcycle.  The records also show that he participated in some veteran-oriented social activities with plans to participate in a Memorial Day parade in May 2011, and to participate in Veterans Day activities with a local Veterans group in November 2011.  He is also shown to have friendships with neighbors, and helped them by mowing their lawns and caring for their pets.  His marriage continued to be stable as described in January 2012.  His GAF score was 45 in January 2012. 

Likewise, the findings from VA examination in July 2011 (addressing issues pertaining to entitlement to TDIU), revealed that he had continued complaints such as sleep difficulties, hypervigilance, exaggerated startle response with ongoing efforts to avoid thoughts or reminders, and markedly diminished interest or participation in significant activities.  He did not have evidence of inability to establish and maintain effective relationships, grossly inappropriate behavior, gross impairment of thought process or communication or obsessional rituals interfering with his daily routine.  Nor did the examination show him to have near continuous panic attacks, impaired impulse control, spatial disorientation or neglect of personal hygiene or appearance.  He continued to keep busy with crafting and yard work activities such as lawn mowing.  He was noted to have friends and neighbors who he helped with some errands including mowing their lawns.  Clinical notes from the same month revealed no evidence of psychosis, mood congruent with affect, and his PTSD symptoms were described as controlled, with a GAF score of 44 assigned.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD more nearly approximates the criteria for a 50 percent rating prior to July 18, 2007, and a 70 percent rating thereafter.  

For the period prior to July 18, 2007, the evidence does not show occupational and social impairment with deficiencies in most areas.  In this regard, during this time period, his grooming and hygiene were okay, he was oriented, had no obvious deficit in thinking or memory, and had understandable speech although he did mumble.  He did report some difficulty concentrating but had no apparent memory deficits.  Although he reported a poor relationship with his current wife, there was no history of violence or separation.  He reported that got along okay with his sons and a few siblings.  He reported a history of suicidal thoughts on two occasions-after the separation from his first wife and after the attempted suicide by his son.  Both events occurred prior to the current claim, and there was no indication of suicidal ideation during the claim period prior to July 18, 2007.  The VA examiner in September 2005 concluded that his functioning was moderately impaired due to PTSD symptoms including depressed mood, chronic anxiety and sleep disturbance.  A GAF score of 55 was assigned, indicating moderate impairment.  Subsequent VA treatment records from 2005 and 2006 address physical problems, with little mention of PTSD.  He sought to reestablish treatment for PTSD in May 2007.  At that time he complained of insomnia with early awakening and he was objectively noted to appear depressed.  

The Veteran's symptoms of depression, anxiety, and sleep disorder are all contemplated by the 50 percent rating assigned.  The record does not reflect that his depression or anxiety was continuous such that he could not function independently, appropriately, or effectively.  Suicidal ideation was not shown during the course of the claim prior to July 18, 2007, and there was no impairment in hygiene or grooming noted.  While there was some social impairment suggested, an inability to obtain and maintain effective relationships was not shown.  The fact that the Veteran mumbled when he spoke is not indicative of illogical, obscure or irrelevant speech.  Indeed, his speech was noted to be understandable.  He was employed as a truck driver in 2005 and after retirement in 2006 reportedly operated a lawn mowing business.  Although irritability was reported in 2007 treatment reports, there is no evidence showing periods of violence.  

While the Board acknowledges that a VA treatment report reflects a GAF score of 35 in May 2007, there is no symptomatology reported, other than depression and insomnia, to support such score.  Indeed, even when later hospitalized in 2008 for suicidal ideation, his GAF score was in the 40s.  Thus, the Board finds the GAF score provided on the May 2007 treatment report is not adequately supported by 
the clinical findings at that time nor was any explanation provided as to the basis 
for the score.  Additionally, the score is inconsistent with other GAF scores assigned prior to and shortly following that date.  Accordingly, it is being assigned less probative weight.  Moreover, only one month later, in June 2007, he reported some improvement but still had symptoms of depression, insomnia, anxiety, nightmares, and intrusive thoughts.  He denied suicidal ideation.  In short, the symptomatology during the period prior to July 18, 2007 is consistent with the 50 percent evaluation assigned during this period, and does not more nearly approximate a higher rating.  

However, beginning July 18, 2007, the evidence shows clear worsening in his disability.  In this regard, on this date the Veteran presented for treatment, and the counselor noted his condition has worsened with the exception of improved sleep.  He reported recent suicidal ideation, and actually holding the gun in his hand, but realized the effect it would have on his family and ultimately took the gun to a friend's house to hold.  The GAF scores assigned on this date and thereafter tended to range from 42 to 47, but with a GAF score of 40 assigned in January 2010, a score of 55 in July 2010, and a score of 35 on the December 2010 VA examination.  Ultimately, the symptomatology reported during this period is consistent with a 70 percent evaluation beginning July 18, 2007.

However, the competent medical evidence of record demonstrates that the Veteran's PTSD has not resulted in symptoms consistent with 100 percent schedular evaluation during this period.  The Veteran has not had disorientation to time or place, or the severity of memory loss contemplated in the 100 percent rating.  The Veteran has had problems with his activities of daily living and hygiene at times.  His grooming and hygiene is noted to have fluctuated at times, with his grooming described at various times as okay, good or disheveled.  However, he is not shown to have difficulty maintaining minimal personal hygiene.  He has not been shown to have issues with activities of daily living, and is shown to be capable of engaging in hobbies and activities such as woodworking and yard work.  

The Board recognizes that the Veteran has trouble socializing outside of his immediate family or with other individuals besides his neighbors or other Vietnam Veterans.  However, total social impairment is not shown.  During the course of this appeal it was noted that while some family conflicts existed, the Veteran had been able to maintain positive relationships with some family members.  The Veteran has been in a long term marriage with his second wife for almost 20 years.  He is friends with his neighbors, and helped them out with pet care and yard work, and he also participates in activities with members of a Veteran's organization.  While the Veteran was hospitalized for a few days for suicidal ideation in August 2008, such symptoms improved by discharged and he has not been shown to be in persistent danger of hurting himself.  Indeed, he turned his gun over to a friend and was noted to have good judgment on the 2010 VA examination.  Moreover, the GAF scores during this period do not reflect a concern by the clinicians that he is a danger to himself.  In this regard, a GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others, and the lowest GAF score assigned during this period was well above this range.  In summary, as total social impairment is not shown, and symptomatology consistent with the 100 percent rating criteria under Diagnostic Code 9411 have not been shown, an evaluation in excess of 70 percent is not warranted. 

The Board acknowledges that the Veteran does have occupational impairment.  In this regard, he has already been awarded a total rating based on unemployability due to this impairment effective in December 2010.  As the Veteran reportedly had a lawn mowing business after retiring in 2006, additional development is needed before a determination as to whether he was unemployable due to his PTSD prior to December 7, 2010 is required.  As noted below, the issue of entitlement to a TDIU prior to December 2010 is being remand.  

However, such development does not prohibit consideration of the claim for increase decided above.  In this regard, the additional development would only be relevant to the TDIU question or the question of whether an extraschedular rating is warranted.  However, the impact of PTSD on employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability. In this regard, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, to specifically include the impact of his disability on employment.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted in this case. 

In summary, the evidence reflects that an evaluation in excess of 50 percent is not warranted prior to July 18, 2007, but as of that date, supports an evaluation of 70 percent but no higher, under the rating criteria.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine, and applied it when awarding the higher 70 percent rating from July 18, 2007.  However, as the preponderance of the evidence is against the remainder of the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 50 percent for PTSD prior to July 18, 2007, is denied.

A 70 percent rating for PTSD from July 18, 2007 is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 70 percent for PTSD is denied. 


REMAND

While further delay is regrettable, the Board observes that further development is required.  A claim for a TDIU, as due to PTSD for the period prior to December 7, 2010, has been raised by the record during the course of the current appeal.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating for PTSD.  As such, the claim for a TDIU, as due to the Veteran's service-connected PTSD for the period prior to December 7, 2010, may be considered by the Board in tandem with his claim for a higher disability rating.  See id.  

The Board notes that a TDIU was granted by the RO effective December 7, 2010, the same date that it assigned a 70 percent schedular rating for his PTSD.  As discussed in the above decision, the Board has granted the 70 percent rating effective July 18, 2007.  However, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to a TDIU for the period prior to December 7, 2010.  Specifically, the Board notes that questions exist as to whether the Veteran became unemployable for VA purposes prior to this date.  

Review of the records disclosed that he was still employed by the Highway Department in September 2005, with plans to retire in December 2005.  Records from 2006 indicate that he retired in 2006.  However, the records also suggest that he was operating a lawn mowing business in October 2006.  Other records subsequent to this describe him as mowing lawns as a favor to neighbors.  The records do not clearly show when the Veteran's gainful employment ended during the period prior to December 7, 2010 or whether he was capable of employment prior to that time.

Thus, clarification is needed as to when the Veteran's gainful employment actually ended prior to December 7, 2010.  The Board also notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim for the period prior to December 7, 2010.  Thus, on remand, the RO/AMC should provide corrective notice and request that the appropriate TDIU form be completed. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim 
for a TDIU for the period prior to December 7, 2010.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, specifically to obtain relevant employment information for the period prior to December 2010.  The Veteran should also indicate his earnings from any lawn mowing business or other personal business he conducted during this period.

2.  Upon completion of the foregoing, and following any additional development deemed appropriate, including a medical opinion if necessary, the RO/AMC should adjudicate the issue for entitlement to TDIU for the period prior to December 7, 2010.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case that includes the regulations governing TDIU claims and be given the opportunity to respond thereto.  The case should then be returned to the Board, if in order.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


